DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprises" should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprises" in line 1).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example only:
In claim 1: the phrase “a press roller space adjusting device” is vague as used. It is not clear what space being adjusted. Also, note that according to the specification, at least 2 rollers is required wherein the gap between them can be adjusted.
Claim 1 is indefinite because it is not clear what the phrase “an electric field is formed by applying a voltage to said press roller” in line 5 is intended to encompass. How do you applying a voltage to the press roller? 
With respect to claim 3: the claim language is confusing since it is not clear whether “a roller surface” in line 2 is the same roller surface as in line 4 of claim 1 from which claim 3 depends or is an additional one. 
With respect to claim 4: the claim language is confusing since it is not clear whether “a roller surface” in line 3 is the same roller surface as in line 4 of claim 1 from which claim 4 depends or is an additional one. 
With respect to claim 10: the claim language is confusing since it is not clear whether “a feeding device and a discharging device” in line 3 is the same  feeding device and discharging device as in lines 3-4 of claim 1 from which claim 10 depends or is additional ones. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (APA) in view of either Naka et al (6,586,151) or Watanable et al (7,311,277) or Zucker (3,833,493). APA is the apparatus discussed in first 3 lines of claim 1. This includes a base, a frame, a press roller, a press roller space adjusting device, a speed adjusting device, a voltage applying device, a feeding baffle and a discharging device. Apparently the press roller is not made of a conductive material. However, Naka et al, Watanable et al and Zucker all show roller apparatus wherein the rollers have an outer layer made of conductive material (Naka et al (col. 35 lines 10-14), Watanable et al (col. 7 lines 61-64), and Zucker (col. 3 lines 46-47)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the roller in APA to have the outer layer made of conductive material as taught by Naka et al, Watanable et al and Zucker, since it has been held that .  
Indication of allowability of most of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the cited references disclose a roller mill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/Primary Examiner, Art Unit 3725